Case: 4:16-cv-00180-CDP Doc. #: 127 Filed: 01/08/20 Page: 1 of 1 PageID #: 2390




            UNITED STATES OF AMERICA V. THE CITY OF FERGUSON
                       JUDGE CATHERINE D. PERRY
                          COURTROOM14SOUTH
                              January 8. 2020
                      PUBLIC COMMENT SIGN IN SHEET
                  NOTE: Speakers will be called in order listed below.

  PRINTED NAME                               SIGNATURE




  13.

  14.

  15.
  16.

  17.
  18.
  19.
  20.
